TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL, 1, 2015



                                      NO. 03-14-00071-CV


                        Austin Independent School District, Appellant

                                                 v.

                                   Andrew Lofters, Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on January 21, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory order. Therefore, the Court reverses the trial court’s order

denying Austin Independent School District’s plea to the jurisdiction and renders judgment

dismissing Andrew Lofters’s claims for lack of jurisdiction. Lofters shall pay all costs relating to

this appeal, both in this Court and the court below.